DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 01 August 2022. Claims 1-18 have been presented in the application, of which, claims 1, 16-18 are currently amended, claims 3-15 were previously presented and claim 2 is original. Accordingly, pending claims 1-18 are addressed herein.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 3-18 under35 U.S.C. 102(a)(1) as being anticipated by McCoy, JR. et al. (US 2019/0084012 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jordil et al. (US 2015/0241203 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy, JR. et al. (US 2019/0084012 A1) in view of Jordil et al. (US 2015/0241203 A1).
Regarding claims 1 and 17-18, McCoy, JR. et al. teach a waste sorting robot comprising: a manipulator (Figs. 1, 3, 6, element 150) comprising a suction gripper (Figs. 1-2, 5-8, element 100 and/or 206) configured to interact with one or more waste objects (Fig. 1, element 55) to be sorted within a working area (Fig. 1, element 50), and wherein the manipulator is movable within the working area (paragraph 0019-0020, 0023, 0025-0026, 0037); a controller (Fig. 1, element 160) configured to (Fig. 1, element 161, 163, 164) send control instructions to the manipulator (paragraph 0023); at least one pressure sensor (Fig. 1 and 3, element 143) in fluid communication with the suction gripper and configured to generate a pressure signal in dependence on a fluid pressure in the suction gripper (paragraph 0023, 0033); and at least one position sensor (Fig. 1, element 162) configured to generate a position signal in dependence on at least one of a position of the manipulator or of the suction gripper (paragraph 0023 and 0027); wherein the controller is configured to receive the pressure signal and the position signal and to determine manipulator instructions in dependence on the pressure signal and the position signal (paragraph 0023, 0026). 	While McCoy, JR et al. teach at least one position sensor 162, McCoy, JR et al. are silent regarding the position sensor being “mounted on the manipulator” as required by amended claim 1.
	Jordil et al. teach a robot system having position sensors provided to the joints so that the current position of the robot can be derived and used by the control unit (paragraph 0023 and 0067). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Jordil et al. to the prior art robot taught by McCoy, JR, et al. That is, it would have been obvious to configure the prior art robot taught by McCoy, JR, et al. with joint encoders to generate the position signal from the joint encoders by applying the well-known technique taught by Jordil et al. Application of the well-known technique taught by Jordil et al. to the prior art system taught by McCoy, JR, et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the waste sorting robot including at least one position sensor/encoder mounted on the manipulator configured to generate a position signal in dependence on a position of the manipulator; wherein the controller is configured to receive the pressure signal and the position signal and to determine manipulator instructions in dependence on the pressure signal and the position signal.
Regarding claim 3, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1, wherein the at least one pressure sensor is configured to measure pressure in a suction cup (Fig. 2, element 216) of the suction gripper (paragraph 0025).
Regarding claim 4, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1 above, wherein the controller is configured to detect at least one of: whether the pressure in the suction gripper is below a threshold suction pressure, a rate of change of the pressure rises above a threshold change rate, signal processing on the pressure signal, or filtering on the pressure signal (paragraph 0023, 0033, 0055).
Regarding claim 5, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1 above, wherein the controller determines a suction gripper status in dependence on the pressure signal (paragraph 0033).
Regarding claim 6, McCoy, JR. et al. teach the waste sorting robot as applied to claim 5 above, wherein the controller determines at least one of suction gripper or manipulator instructions in dependence of the suction gripper status (paragraph 0023).
Regarding claim 7, McCoy, JR. et al. teach the waste sorting robot as applied to claim 5 above, wherein the controller determines that the suction gripper status is one or more of the following: the suction gripper is blocked (detect obstruction; paragraph 0033); an object has slipped off the suction gripper; the suction gripper has failed to grip an object (lack of detecting successful grasp of target object 55; paragraph 0033), or the suction gripper is gripping an object (successful grasp; paragraph 0033), based on at least one of the pressure signal, the position of the manipulator, or the position of the suction gripper (paragraph 0023, 0033).
Regarding claim 8, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1 above, wherein the waste sorting robot compresses a valve coupled to the controller and configured to selectively control a direction of airflow through the suction gripper (paragraph 0032).
Regarding claim 9, McCoy, JR. et al. teach the waste sorting robot as applied to claim 8 above, the controller is configured to select an operative valve in dependence on at least one of the pressure signal, the position of the manipulator, the position of the suction gripper (paragraph 0023, 0031-0033).
Regarding claim 10, McCoy, JR. et al. teach the waste sorting robot as applied to claim 8 above, wherein the controller selects a blow valve mode to blow air through the suction gripper to at least one of unblock the suction gripper or blow an object from suction gripper (paragraph 0032, 0038).
Regarding claim 11, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1 above, wherein the suction gripper (Fig. 2, element 206) is slidably mounted on the manipulator (paragraph 0025, 0027, 0029). Note that suction gripper 206 has freedom to travel axially up and down relative manipulator 150 by way of spring mechanism 205.
Regarding claim 12, McCoy, JR. et al. teach the waste sorting robot as applied to claim 11 above, wherein the controller reverses a direction of the manipulator away from the working area (lifts target object off of the conveyor belt) in dependence on the pressure signal (paragraph 0020-0022, 0027, 0037, 0055).
Regarding claim 13, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1 above, wherein the pressure signal comprises at least one of: a rate of change of the pressure in a suction cup of the suction gripper, a magnitude of the pressure in the suction cup, a negative pressure value, or a positive pressure value (paragraph 0025, 0033; “positive or negative air [pressure]”).
Regarding claim 14, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1 above, wherein the at least one pressure sensor is one or more of the following: piezoelectric pressure sensor, electrostatic pressure sensor, piezoresistive pressure sensor, resonant pressure sensor, a pressure transducer, a Wheatstone bridge pressure transducer, a differential pressure transducer, a diaphragm pressure sensor, an inductive pressure sensor, a reluctive pressure sensor, or an optical pressure sensor (paragraph 0023, 0033). Note that “pressure transducer” includes any sensor that transforms pressure into an electrical signal.
Regarding claim 15, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1 above, wherein the controller varies a suction force (reversal) generated by the suction gripper in dependence of the pressure signal (paragraph 0055, reverses pressure).
Regarding claim 16, McCoy, JR. et al. and Jordil et al. teach combination applied to claim 1 above, wherein the at least one position sensor is one or more of an encoder in a servo, a camera, a proximity sensor, and optical sensor, an infrared sensor, and ultrasound sensor, a laser distance sensor, or a hall sensor (Jordil et al. at paragraph 0023, 0067).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy, JR. et al. (US 2019/0084012 A1) and Jordil et al. (US 2015/0241203 A1) as applied to claim 1 above, and further in view of Zevenbergen et al. (US 9,205,558 B1).
Regarding claim 2, McCoy, JR. et al. teach the waste sorting robot as applied to claim 1.
McCoy, JR et al. and Jordil et al. are silent regarding the at least one pressure sensor being mounted on the suction gripper.
Zevenbergen et al. teach a technique for gripping an object using a suction gripper (Fig. 4, element 400) having a pressure sensor (Fig. 4, element 454) mounted thereon (column 2, lines 50-59; column 15, lines 1-62).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Zevenbergen et al. to the prior art combination taught by McCoy, JR. et al. and Jordil et al. That is, it would have been obvious to configure the prior art combination to mount the at least one pressure sensor on the suction gripper according to the technique taught by Zevenbergen et al. Application of the well-known technique taught by Zevenbergen et al. to the prior art combination taught by McCoy, JR et al. and Jordil et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the at least on pressure sensor being mounted on the suction gripper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664